Case 19-63015-jwc       Doc 16     Filed 10/24/19 Entered 10/24/19 08:17:53            Desc Main
                                   Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE: Sahar Zamir,                 )           CHAPTER 7
                                    )
             Debtor.                )           CASE NO. 19-63015-jwc
                                    )
____________________________________)___________________________________
                                    )
Sahar Zamir,                        )
                                    )
             Movant,                )           CONTESTED MATTER
                                    )
v.                                  )
                                    )
David Wasserman,                    )
                                    )
                                    )
             Respondent.            )


                                 CERTIFICATE OF SERVICE

        I hereby certify that I filed that I filed the Response to Motion to Avoid Lien [Docket No.
15] by filing the same with the Court through its CM/ECF system, which will provide electronic
notice to the following parties:

Robert A. Chambers
Law Office of Robert A. Chambers
Suite 103
6488 Spring Street
Douglasville, GA 30134
(770) 947-3540
Fax : (404) 581-5484
Email: rachamberslaw@aol.com

I also certify that the following parties were served by depositing the Response to Motion to
Avoid Lien by depositing the same First-Class U.S. Mail with adequate postage to ensure proper
delivery

Sahar A Zamir
3035 Stone Gate Drive
Atlanta, GA 30324
Case 19-63015-jwc      Doc 16   Filed 10/24/19 Entered 10/24/19 08:17:53   Desc Main
                                Document      Page 2 of 2




Kathleen Steil
Kathleen Steil, Trustee
Ogier, Rothschild & Rosenfeld, PC
P. O. Box 1547
Decatur, GA 30031

Dated: October 24, 2019.

/s/ Will B. Geer
Georgia Bar No. 940493
Attorney for Debtor
Wiggam & Geer, LLC
50 Hurt Plaza, SE, Suite 1150
Atlanta, GA 30303
wgeer@wiggamgeer.com
P: 404-233-9800
